Name: 2008/50/EC: Commission Decision of 13 December 2007 laying down detailed rules for the application of Regulation (EC) NoÃ 1367/2006 of the European Parliament and of the Council on the Aarhus Convention as regards requests for the internal review of administrative acts
 Type: Decision
 Subject Matter: executive power and public service;  EU institutions and European civil service;  non-governmental organisations;  justice;  international affairs;  environmental policy;  information and information processing
 Date Published: 2008-01-16

 16.1.2008 EN Official Journal of the European Union L 13/24 COMMISSION DECISION of 13 December 2007 laying down detailed rules for the application of Regulation (EC) No 1367/2006 of the European Parliament and of the Council on the Aarhus Convention as regards requests for the internal review of administrative acts (2008/50/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1367/2006 of the European Parliament and of the Council of 6 September 2006 on the application of the provisions of the Aarhus Convention on Access to Information, Public Participation in Decision-making and Access to Justice in Environmental Matters to Community institutions and bodies (1), and in particular Article 11(2) thereof, Whereas: (1) Regulation (EC) No 1367/2006 makes provisions for the application of the Aarhus Convention to Community institutions and bodies. (2) Title IV of that Regulation sets out provisions on internal review of administrative acts and omissions, the application of which requires detailed rules on the content and means of submission of applications. (3) Article 11(1) of Regulation (EC) No 1367/2006 sets out criteria for the entitlement at Community level of non-governmental organisations to make a request for internal review in accordance with Article 10 thereof, the transparent and consistent application of which require detailed rules on the evidence to be provided with applications, the calculation of time limits for reply to applications and cooperation between Community institutions and bodies. (4) In order to ensure a consistent application of Article 11 of Regulation (EC) No 1367/2006, this Decision should apply from 28 June 2007, HAS DECIDED AS FOLLOWS: CHAPTER I Article 1 Contents of a request for internal review Any non-governmental organisation which submits a request for internal review of an administrative act or omission as referred to in Article 10 of Regulation (EC) No 1367/2006 shall: 1. specify the administrative act or alleged administrative omission whose review is sought and the provisions of environmental law which it considers not to have been complied with; 2. state the grounds on which that request is made; 3. provide the relevant information and documentation supporting those grounds; 4. specify the name and contact details of one person empowered to represent the non-governmental organisation vis-Ã -vis third parties for the purpose of making the request for internal review in the case at issue; 5. provide evidence of its entitlement to make the request in accordance with Article 3. Article 2 Submission of requests Requests for internal review of an administrative act or relating to an administrative omission shall be sent by mail, fax or e-mail to the person(s) or department(s) designated by the Community institution or body concerned to that effect. Contact details of that (or those) person(s) or department(s) shall be made known to the public by all appropriate means. CHAPTER II Article 3 Criteria for the entitlement of non-governmental organisations to request internal review 1. Any non-governmental organisation which submits a request for internal review of an administrative act or omission as referred to in Article 10 of Regulation (EC) No 1367/2006 shall provide evidence that it meets the criteria set out in Article 11(1) of that Regulation, in form of the documents listed in the Annex to this Decision. Where any of those documents cannot be provided for reasons not attributable to the non-governmental organisation, that organisation may provide evidence in form of any other equivalent documentation. 2. Where it does not clearly appear from any of the documents referred to in points 1, 2 or 3 of the Annex that the subject matter in respect of which the request for internal review is made is covered by the objectives and activities of the non-governmental organisation, that organisation shall submit any other documentation providing evidence that this criterion is met. 3. Where it does not clearly appear from any of the documents referred to under points 1, 2 or 3 of the Annex, that the non-governmental organisation is independent and non-profit making, that organisation shall submit a declaration to that effect, signed by a person empowered to do so within the non-governmental organisation. Article 4 Assessment of the entitlement of non-governmental organisations to request internal review 1. The Community institution or body concerned shall satisfy itself that the non-governmental organisation meets the criteria set out in Article 11(1) of Regulation (EC) No 1367/2006 by assessing the information provided in accordance with Articles 1 and 3 of this Decision. 2. Where, on the basis of that information, it is not possible for the Community institution or body concerned to fully assess whether the non-governmental organisation meets the criteria set out in Article 11(1) of Regulation (EC) No 1367/2006, it shall request additional documentation or information to be provided by the organisation within a reasonable period to be specified by the Community institution or body concerned. During that period, the time limits laid down in Article 10 of the Regulation shall be suspended. 3. Where relevant, the Community institution or body concerned may consult the national authorities of the non-governmental organisations country of registration or origin to verify and assess the information provided by that organisation. Article 5 Administrative cooperation Community institutions and bodies shall cooperate among themselves to ensure a transparent and consistent application of this Decision. They shall exchange information as to which non-governmental organisations have been acknowledged as being entitled to make a request for internal review. Article 6 Date of application This Decision shall apply from 28 June 2007. Done at Brussels, 13 December 2007. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 264, 25.9.2006, p. 13. ANNEX List of documents to be provided under Article 3(1) 1. Statute or by-laws of the non-governmental organisation, or any other document fulfilling the same role under national practice, in respect of those countries where national law does not require or provide for a non-governmental organisation to adopt statute or by-laws. 2. Annual activity reports of the non-governmental organisation of the last two years. 3. In respect of non-governmental organisations established in countries where the fulfilment of such procedures is a prerequisite for a non-governmental organisation to obtain legal personality, copy of the legal registration with the national authorities (public registry, official publication, or any other relevant document). 4. Where relevant, documentation that the non-governmental organisation has previously been acknowledged by a Community institution or body as being entitled to make a request for internal review.